Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148670 & (17)(18)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  STEVEN MACDONALD, as Guardian and                                                                                    Justices
  Conservator of CARRIE MACDONALD, a
  Legally Incapacitated Individual and STEVEN
  MACDONALD, Individually,
               Plaintiffs-Appellees,
  v                                                                  SC: 148670
                                                                     COA: 319161
                                                                     Oakland CC: 2012-125360-NH
  WILMA GRACE GOMEZ, R.N. and
  WILLIAM BEAUMONT HOSPITAL,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 26, 2013 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should now be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 21, 2014
         d0218
                                                                                Clerk